Douglas, J.,
dissenting. I dissent. The majority makes quantum leaps of assumption in order to arrive at its desired result. In doing so, the majority ignores the facts of record, the Civil Rules and the case law of this court.
When an injunction or restraining order is granted in a case, Civ.R. 65(D) requires that actual notice of the order be received by those sought to be enjoined or restrained when such persons are “ * * * in active concert or participation * * * ” with “ * * * parties to the action, their officers, agents, servants, employees, [and] attorneys * * *.” The defendants here were not parties to the action, nor were they officers, agents, servants, employees or attorneys of any party to the action. Therefore, in order to be bound by the temporary restraining order (“TRO”), the defendants must have had actual notice of the order and, of course, the content of the order.
The majority properly holds that Civ.R. 65(D) requires more than just notice of the existence of an order. The persons sought to be enjoined as “participants” must know the terms of the order. We established and made clear these requirements in Planned Parenthood Assn, of Cincinnati, Inc. v. Project Jericho (1990), 52 Ohio St.3d 56, 556 N.E.2d 157.
Thus, how does the majority show actual knowledge of these defendants of the terms of the order so that the majority can uphold sending the defendants off to jail? Simple. The majority finds that “ * * * a number of the appellants’ [defendants’] associates had their attention drawn directly to the TRO by way of attempted personal service or posting * * * ” (emphasis added) and, apparently, it therefore follows that these defendants must have had actual knowledge of the terms of the order. Further, says the majority, “ * * * [f]ifteen to twenty copies of the TRO were distributed shortly after its issuance, and the TRO was delivered to the union hall. * * * ” Therefore, again according to the majority, it must follow that these defendants had actual notice of the terms of the order. Even, says the majority, the president of the local, McGhee, was aware of the terms of the TRO and, thus, according to the majority, it again must follow that the defendants had actual notice of the terms of the order. Then, the final straw! A local newspaper, says the majority, “ * * * provided another source by which union members’ attention could have been drawn to the TRO.”
Against this “evidence” we have the sworn testimony of the defendants that, at most, they were aware that there was some court order and that the order limited pickets to two per entrance — a section of the order, incidentally, that defendants were not charged with or convicted of violating. Even given all this, the majority still finds that the criminal contempt of the defendants was “ * * * proven beyond a reasonable doubt.” Obviously, if the position of the majority is accepted, the standard of proof must have been met because at *135least two of the defendants “ * * * admitted that they had performed picket duty prior to their misconduct. Their performance of picket duty raised an inference that they had seen the copies of the TRO that were posted at the facility’s entrances. * * * ”
It is on the basis of these inferences, as opposed to actual testimony, that these defendants are going to jail. The record is clear as to the volatility and confusion surrounding the strike. This is not unlike most work stoppages that are being hotly contested — especially when an attempt is being made to break a strike with replacement workers. To assume that each person on the picket line knows the terms of an order, absent, of course, a general announcement either at the picket line or at a union meeting attended by those persons charged with violation, is to ignore reality. Without the majority’s presumption upon presumption, there is no showing that beyond a reasonable doubt, the defendants herein had the notice of the order as required by Civ.R. 65(D).
With regard to defendant Tate, the majority again shows its lack of knowledge in this field. The majority says that “ * * * [ejven though Tate had been named as a party, he could also be bound in his capacity as an ‘officer’ * * *.” In one fell swoop, the majority makes a chief shop steward an “officer” of UAW Local 486 and maybe even an officer of the International Union, United Automobile Aerospace and Agricultural Implement Workers of America. I am sure this will come as a real surprise to Tate as well as others who are concerned and knowledgeable.
Tate was a named party. As such, for him to be bound by the order, he was required to be served with the order in accordance with Civ.R. 65(E). It is unrefuted that he had not been served at the time of his alleged misconduct. Therefore, Tate could not be bound by an order he had never received unless, of course, we make another one of the giant leaps of faith of the majority and assume he must have known about the order because others in the vicinity had heard about it. We move very quickly from the sublime to the ridiculous.
While other errors alleged by defendants may have some merit, I never reach those issues because I find that the Civil Rules were promulgated for the protection of all — even union members; and because Civ.R. 65(D) and (E) were not complied with in this case, appellants cannot be in contempt of the order of the trial court.
I vigorously dissent from the judgment of the majority.
Sweeney, J., concurs in the foregoing dissenting opinion.